Vacated by Supreme Court, January 24, 2005




                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                                No. 03-4578
JAMES LAWRENCE WILSON,
             Defendant-Appellant.
                                        
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                            (CR-02-57)

                      Submitted: January 30, 2004

                        Decided: May 7, 2004

     Before NIEMEYER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Andrew B. Banzhoff, Asheville, North Carolina, for Appellant. Rob-
ert J. Conrad, Jr., United States Attorney, Donald D. Gast, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. WILSON
                              OPINION

PER CURIAM:

   James Lawrence Wilson appeals from the judgment of the district
court convicting him of conspiring to distribute methamphetamine
and sentencing him to eighty-seven months imprisonment. Finding no
error, we affirm.

   Wilson first claims that the admission of his confession by the dis-
trict court was erroneous because his statement was taken in violation
of Miranda v. Arizona, 384 U.S. 436 (1966), and because it was made
involuntarily. Specifically, Wilson claims that the four-hour delay
between the time he was read his rights pursuant to Miranda and the
time of the questioning rendered the warnings ineffective. We have
previously considered and rejected similar claims. See United States
v. Frankson, 83 F.3d 79, 81-83 (4th Cir. 1996) (finding two and one-
half hour delay reasonable). Nothing in the matter presently before us
sufficiently distinguishes it from the claims advanced in Frankson to
warrant a different result.

   Wilson’s claim relating to voluntariness is likewise infirm. The
touchstone of the analysis relating to the voluntariness of a confession
is whether it is "the product of an essentially free and unconstrained
choice by its maker." Schneckloth v. Bustamonte, 412 U.S. 218, 225
(1973) (internal quotation omitted). We have reviewed the factors
suggested by Wilson and find under the totality of the circumstances
that his "capacity for self-determination" was not "critically
impaired." Schneckloth, 412 U.S. at 225; United States v. Pelton, 835
F.2d 1067, 1071 (4th Cir. 1987). Accordingly, we deny relief on this
claim.

   Wilson next asserts that insufficient evidence supported the district
court’s finding that the conspiracy involved fifty or more grams of
methamphetamine. Because this matter was not raised below, we
review the claim for plain error. See United States v. Olano, 507 U.S.
725, 732-34 (1993). Wilson’s sentence of eighty-seven months was
well below the forty-year statutory maximum sentence on convictions
involving less than fifty grams of methamphetamine. See 21 U.S.C.
§ 841(b)(1)(B) (2000). As a consequence, as a matter of due process,
                      UNITED STATES v. WILSON                        3
Wilson’s claim is not actionable before this court. See United States
v. Kinter, 235 F.3d 192, 201 (4th Cir. 2000).

   To the extent that Wilson assigns error to the calculation of his
base offense level under the sentencing guidelines, our review of the
evidence demonstrates that the district court properly relied on a
threshold quantity of fifty grams or more. Accordingly, we find no
plain error.

   Wilson’s final claim on appeal is that the district court erred in
overruling his objection to a three-level enhancement on the basis that
the conspiracy posed a substantial risk of harm to human life or the
environment.     See     U.S.     Sentencing    Guidelines    Manual
§ 2D1.1(b)(5)(B) (2002). We review this claim de novo. United States
v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). Our review of the
Government’s evidence compels us to reject this claim. Wilson and
his co-conspirators were in possession of numerous hazardous chemi-
cals that posed a substantial danger both to themselves and the envi-
ronment in which they manufactured methamphetamine. Indeed,
Wilson himself suffered significant chemical burns as a result of
exposure to these chemicals, one of his co-conspirators was made ill
by the fumes, and a hazardous materials team was needed to clean up
the chemicals used by Wilson and his co-conspirators. Accordingly,
we conclude that application of the enhancement was appropriate, and
we deny relief on this final claim.

   We affirm the judgment of the district court. We dispense with oral
argument, because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED